UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        6/21/21
FASHION LEAF FARMENT CO. LTD., et
al.,                                              19-CV-3381 (ALC) (BCM)
             Plaintiffs,                          ORDER
      -against-
RINGER JEANS LLC et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today’s telephonic status conference, it is

hereby ORDERED that:

      1. In light of improving public health conditions, paragraph 3 of the Court's May 10,

         2021 order (Dkt. No. 157) is rescinded. Unless the Court orders otherwise, all court

         proceedings will take place in person in Room 20A of the Daniel Patrick Moynihan

         United States Courthouse, 500 Pearl Street, New York, New York 10007. The parties

         should review the Courthouse's COVID-19 entry rules, located at

         https://www.nysd.uscourts.gov/covid-19-coronavirus, prior to any in person

         conference with the Court.

      2. The Court will conduct a further status conference on August 24, 2021, at 10:00 a.m.

         No later than August 17, 2021, the parties shall file a joint letter joint status letter

         outlining the progress of discovery to date, as well as any settlement efforts. If no

         discovery controversies exist at that time, the parties may request that the conference

         be held telephonically.

Dated: New York, New York                  SO ORDERED.
       June 21, 2021
                                           ___________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
